Citation Nr: 0630112	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for depression and 
adjustment disorder as secondary to the low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 18, 1975 to 
August 8, 1975.          

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disability and denied 
entitlement to service connection for depression as due to 
the low back disability.  


FINDINGS OF FACT

1.  Service connection for a low back disability was most 
recently denied in a September 2001 rating action.

2.  Evidence received since the September 2001 rating 
decision is cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.       

3.  There is no competent evidence of a diagnosis of 
depression. 

4.  The competent evidence shows that the adjustment disorder 
first manifested many years after the veteran's period of 
service, is not related to service, and is not due to a 
service-connected disability.      


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 2001 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2005). 

2.  Depression and an adjustment disorder were not incurred 
in or aggravated by active service, and are not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen now before the Board were received at the 
RO in November 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

Regarding the application to reopen the claim for service 
connection for a low back disability and the claim for 
service connection, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  The RO 
provided VCAA notice letters to the veteran in November 2002 
and January 2003, prior to the initial adjudication of the 
claim in February 2003.  The letter notified the veteran of 
what information and evidence must be submitted to 
substantiate the claim to reopen and the claim for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Specifically concerning notice to the veteran regarding new 
and material evidence, the November 2002 letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a low back 
disability must be "new and material" and defined new and 
material.  The letter notified the veteran that to establish 
service connection for a low back disability, the evidence 
must show that the disability was incurred in or aggravated 
by service.  As such, the veteran was advised of the bases 
for the previous denial and was advised of what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen and the claim for secondary 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  In that regard, as the Board concludes below that 
the claim for service connection for a low back disability is 
not reopened and the claim for secondary service connection 
is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The record fails to show prejudicial error as 
to timing or content of the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).  The RO made attempts to obtain all 
treatment records identified by the veteran.  VA treatment 
records from the VA medical facility in Cheyenne, Wyoming, 
dated in 2001 were obtained.  The veteran's records and 
application for Social Security Administration (SSA) 
disability benefits were obtained.  The RO made an attempt to 
obtain the veteran's treatment records from the Lebanon and 
Montana VA medical facilities and the RO was notified by 
those facilities that records for the veteran were not 
located.  The Board finds that any other efforts to locate 
these records would be futile.  The veteran was informed that 
such records were not located in March 2005.   There is no 
identified relevant evidence that has not been accounted for.  

Regarding the claim for secondary service connection, the 
Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  As noted above, the RO made attempts to obtain 
the treatment records identified by the veteran and the 
treatment records from the Cheyenne VA medical facility and 
the veteran's SSA records were associated with the claims 
folder.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  There is no competent evidence of a current 
diagnosis or current signs or symptoms of depression.  There 
is no evidence of depression or adjustment disorder in 
service or any association to service or a service-connected 
disability. Service connection is not in effect for any 
disabilities.  Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service connected disability aggravates a nonservice 
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

New and Material Evidence

In a June 1992 rating decision, the RO denied the claim for 
entitlement to service connection for a low back disability.  
The evidence of record at the time of the decision consisted 
of the veteran's service medical records and a March 1992 VA 
examination report.  The RO noted that the service medical 
records showed that upon entrance examination, examination of 
the back was normal.  Service medical records show that in 
July 1975, the veteran was seen for complaints of low back 
soreness for five days.  He had gone dancing and roller 
skating and related a history of falling on the low back 
region while skating.  It was noted that the veteran reported 
"a vague history of apparently minor back problems prior to 
service."  X-ray examination revealed a fracture of the left 
superior facet at L4 versus a separate ossification site.  
The veteran underwent an examination at an orthopedic clinic.  
The orthopedic clinic concluded that the fracture was old and 
possibly congential.  The diagnosis was congenially abnormal 
L4 with low back pain, existed prior to service.  The veteran 
was referred to the Medical Board.  

The Medical Board report reflects a diagnosis of congenitally 
abnormal fourth lumbar vertebrae and low back pain.  The 
Medical Board determined that the conditions existed prior to 
service and were not aggravated by beyond the normal 
progression of the disease.  

The March 1992 VA examination report indicates that the 
veteran reported having low back pain since 1975.  
Examination revealed no orthopedic abnormality to account for 
the subjective symptomatic complaints.  X-ray examination 
revealed normal x-ray findings of the lumbar spine except for 
minimal anomalous variant of the articular facets inferiorly, 
right side of L3 and L4.  

The RO denied that claim for service connection for low back 
disability and determined that the congential L4 
deterioration was not aggravated in service.  The veteran was 
notified of this decision in July 1992.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In a September 2001 rating decision, the RO denied 
entitlement to service connection for a low back disability.  
The evidence of record at the time of the decision included 
the service medical records, the March 1992 VA examination 
report, and an April 2001 VA examination report.  The April 
2001 VA examination report indicates that the veteran 
reported having excerebrations of back pain one or two times 
a year.  The diagnosis was degenerative joint disease of the 
lumbosacral spine with a healed fracture by history.  X-ray 
examination revealed mild anterior wedging at L2 and L1 which 
could be congential.  The exact chronicity was indeterminate.  

The RO determined that although there was a record of 
treatment in service for low back pain, there was no evidence 
of a permanent residual or chronic disability.  The RO denied 
service connection for a low back injury on the basis that 
the disability pre-existed service and was not aggravated by 
service beyond the normal progression of the disease.  The 
veteran was notified of this decision in September 2001.  He 
did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In November 2002, the veteran filed a claim to reopen.  The 
evidence submitted since the September 2001 rating decision 
consists of a January 1993 X-ray report of the lumbar spine; 
VA treatment records from Cheyenne VA medical facility dated 
in 2001, records from the veteran's SSA claim, and a May 2005 
VA medical opinion.   

The January 1993 X-ray report indicates that the examination 
of the lumbosacral spine revealed no acute fracture or 
dislocation.  There appeared to be a mild degree of lumbar 
scoliosis with convexity on the left side.  There were no 
destructive or productive bony processes and no other 
significant abnormalities were seen.  This evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim and it does not raise a 
reasonable possibility of substantiating the claim.  The 
claim was previously denied because there was no evidence of 
a chronic or residual disability due to injury in service and 
there was no evidence of aggravation of the pre-existing back 
disability during service.  The January 1993 x-ray report 
does not establish a nexus between the back disability and 
service. The X-ray report does not establish that the pre-
existing low back disability was aggravated in service beyond 
the natural progression of the disease.  

The SSA records and the VA treatment records from the 
Cheyenne VA medical facility dated in 2001, while new, are 
not material.  The Board notes that VA treatment records from 
the VA medical facility in Cheyenne dated in 2001 are also 
included with the SSA records.  All records were reviewed.  
Most of the SSA records and the VA treatment records from 
Cheyenne do not address the low back disability but address a 
nonservice-connected right shoulder disability and other 
nonservice-connected disabiities.  These records are not 
pertinent to the claim for service connection for a low back 
disability and do not relate to the claim.  Therefore, this 
evidence is not material.  

The SSA records and VA treatment records which address a low 
back disability note that in February 2001 and January 2003, 
the veteran reported having back pain.  In January 2003, low 
back pain was diagnosed.  These records are not new evidence.  
The medical evidence of record at the time of the September 
2001 rating decision established that the veteran had 
complaints of low back pain.  Upon VA examination in April 
2001, the veteran reported that he began to experience back 
pain in service and he had exacerbation of back pain one or 
two times a year.  Therefore, the Board finds this evidence 
to be cumulative, and it is not new.  

The Board finds that the May 2005 VA medical opinion, while 
new, is not material.   evidence.  The medical opinion, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  The evidence supports the denial of the claim for 
service connection because the medical opinion indicates that 
the low back pain was not caused by or aggravated by the 
veteran's two months of service.  Therefore, this evidence is 
not material.  

In conclusion, the evidence is not new and material, and the 
claim is not reopened.

Service Connection

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression secondary to the low back disability.  Service 
connection for a low back disability is not in effect.  
Therefore, service connection for depression on a secondary 
basis is not warranted.  

The preponderance of the evidence is against the claim for 
service connection for depression on a direct basis.  There 
is no competent evidence of record that the veteran currently 
has depression.  The veteran has not submitted any medical 
evidence establishing a diagnosis of depression.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions that he has depression.  However, although the 
veteran is competent to report on his symptoms, as a lay 
person without medical training, the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Accordingly, his lay statements cannot 
constitute competent evidence and lack probative value.

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no medical evidence 
establishing a diagnosis of depression.  Since there is no 
evidence of current disability, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim is denied.

The medical evidence of record does show a diagnosis of 
adjustment disorder in 2001.  However, there is no evidence 
of an adjustment disorder in service.  There is no competent 
evidence of a medical relationship between the diagnosis of 
adjustment disorder and the veteran's period of service.  As 
noted, in order to prove service connection, there must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson, supra; Pond, supra.  In this case, there 
is no competent evidence of symptoms or diagnosis of an 
adjustment disorder in service and there is no evidence of a 
medical link to service.  Service connection of a secondary 
basis also fails since the record shows that the veteran does 
not have any service-connected disabilities, and there is no 
competent evidence of a link between the adjustment disorder 
and a disability incurred in service.  Therefore, service 
connection for adjustment disorder is not warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for depression and adjustment disorder on 
a direct and secondary basis, and service connection must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b). 









ORDER

New and material evidence has not been received and the claim 
for service connection for a low back disability is not 
reopened.    

Entitlement to service connection for depression and an 
adjustment disorder is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


